Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Gregory W. Osterloth, Registration No. 36,232, on September 10, 2021, authorized the following examiner’s amendment to be entered.

Amendment to the Claims:
This listing of the claims will replace all prior versions and listings of claims in the application. 

Listing of Claims:
1.	(Currently Amended) An electronic device, comprising:
a processor programmed to instantiate an access controller, the access controller configured to:
	receive, from an external control device, a transmission comprising both:

		authorization data that was at least partially derived from a biometric characteristic of a user as a user input corresponding to the instruction was provided to the external control device;
	determine the instruction requires access to a limited access operating mode; 
	responsive to determining that the instruction requires access to the limited access operating mode, determine the authorization data is associated with an authorized user of the limited access operating mode; and
	only after determining that the authorization data is associated with the authorized user, initiate execution of the instruction; wherein:
	the limited access operating mode comprises at least one of a power mode, a volume mode, or a hardware setting of the electronic device.

2.	(Original) The electronic device of claim 1, wherein the biometric characteristic comprises a fingerprint.

3.	(Original) The electronic device of claim 1, wherein the authorization data includes biometric information of the user.

4.	(Original) The electronic device of claim 3, further comprising an authentication controller configured to measure a similarity between the received biometric information and a template biometric information.

5.	(Original) The electronic device of claim 4, wherein the authentication controller is configured to instruct the access controller that the similarity exceeds a selected threshold.

6.	(Original) The electronic device of claim 5, wherein the selected threshold is modifiable by the user.

7.	(Canceled)

8.	(Canceled)

9.	(Currently Amended) A remote for controlling an operational setting of an electronic device, the remote comprising:
a button;
a sensor configured to detect a biometric characteristic of a user;
a communication controller in communication with the electronic device; and
a processor coupled to the sensor and coupled to the communication controller, the processor configured to:
	detect a press of [[a]] the button 
	operate the sensor to detect an instance of the biometric characteristic while the button is being pressed;
	associate the press of the button with a transition of the electronic device from a first state to a second state;
	receive a measurement of a similarity between the detected instance of the biometric characteristic and a template biometric characteristic; and 
	instruct the communication controller to send a signal including both an instruction to transition the electronic device from the first state to the second state, and authorization data that identifies the user, when the similarity exceeds a selected threshold;
wherein each of the first state and the second state are associated with at least one of a power setting or a hardware setting of the electronic device.

10.	(Original) The remote of claim 9, wherein the biometric characteristic comprises a fingerprint. 



12.	(Original) The remote of claim 9, wherein the selected threshold is modifiable by the user to provide a first threshold for a first operational setting input and a second threshold for a second operational setting input.

13.	(Original) The remote of claim 9, wherein the processor is in communication with an authentication controller configured to measure the similarity. 

14.	(Original) The remote of claim 13, wherein the authentication controller comprises a server in communication with the processor.

15.	(Original) The remote of claim 13, wherein the authentication controller comprises a second electronic device in communication with the processor.

16.	(Currently Amended) A method for operating an electronic device, the method comprising:
receiving, from an external control device, a transmission comprising both:
	an instruction to transition the electronic device from a first state to a second state; and 
	authorization data that was at least partially derived from a biometric characteristic of a user as a user input corresponding to the instruction was provided to the external control device;
determining the instruction requires access to a limited access operating mode;
responsive to determining that the instruction requires access to the limited access operating mode, determining the authorization data indicates access to the limited access operating mode is associated with an authorized user of the limited access operating mode; and
only after determining that the authorization data is associated with the authorized user, initiating execution of the instruction and switching the electronic device from the first state to the second state; wherein:
the limited access operating mode comprises at least one of a power mode, a volume mode, or a hardware setting of the electronic device.

17.	(Original) The method of claim 16, wherein the biometric characteristic comprises a fingerprint.

18.	(Original) The method of claim 16, wherein the authorization data includes biometric information of the user.

19.	(Original) The method of claim 18, further comprising measuring a similarity between the received biometric information and a template biometric information.

20.	(Original) The method of claim 19, wherein the authorization data indicates access to the limited access operating mode when the similarity exceeds a selected threshold.


Reason for allowance
Claims 1-6 and 9-20 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s claims amendment and corresponding argument remarks filed on August 02, 2021 through examination of the claims with application, further proposed examiner’s amendment and search, the pertinent prior arts of record, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having the particular features have been found in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TECHANE GERGISO/Primary Examiner, Art Unit 2494